Citation Nr: 1445020	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  09-23 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for chondromalacia of the left knee (formerly patellofemoral syndrome) prior to October 5, 2009, and in excess of 10 percent from October 5 to October 28, 2009, and from December 1, 2009 onward. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel





INTRODUCTION

The Veteran had active service from January 1998 to October 2002.

This matter is before the Board of Veterans' (Board) on appeal from a December 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In an October 2009 determination while on appeal, the RO increased the rating for the Veteran's service-connected left knee disability from 0 percent to 10 percent effective from October 5, 2009. The RO indicated that the increase was warranted due to (knee) functions affected. On October 29, 2009, the Veteran had left knee surgery, and in June 2010 he was granted a temporary total rating (100 percent) effective from October 29, 2009 to November 30, 2009 for postoperative convalescence 38 C.F.R. § 4.30 (2013). The 10 percent disability rating for the left knee was continued thereafter. The Veteran is presumed to be seeking the maximum possible evaluation, so the claim remains in appellate status. AB v. Brown, 6 Vet. App. 35 (1993) (holding that, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available evaluations for that disorder). 

In September 2012, the Board remanded the claim to the RO via the Appeals Management Center (AMC) to obtain additional information. 


FINDINGS OF FACT

1. Prior to October 5, 2009, the Veteran's chondromalacia of the left knee was productive of no more than pain on motion. 

2. From October 5 to October 28, 2009, and from December 1, 2009 onward, the chondromalacia of the left knee was not productive of any recurrent subluxation or lateral instability, flexion of a leg limited to 30 degrees, extension of a leg limited to 15 degrees or functional impairment, including pain, warranting a higher rating. 


CONCLUSIONS OF LAW

1. Prior to October 5, 2009, the criteria were met for a 10 percent rating, but no higher, for chondromalacia of the left knee. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes (DCs) 5257, 5258, 5259, 5260 and 5261 (2013). 

2. From October 5 to October 28, 2009, and from December 1, 2009, the criteria have not been met for a rating higher than 10 percent for chondromalacia of the left knee. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, DCs 5257, 5258, 5259, 5260 and 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency or Original Jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice because the intended purpose of the notice is still preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In claims for increased ratings for disabilities that already have been determined service connected in years past, the Court has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue. Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II). Further, the claimant must be notified that a disability rating will be determined by applying relevant Diagnostic Codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment. Id. Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation. Id. Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided. See Vazquez-Flores, 24 Vet. App. at 106-107. And VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

Here, prior to the December 2007 rating decision at issue, a September 2007 letter satisfied all notice elements under the VCAA. It informed the Veteran of how VA generally evaluates service-connected disabilities, provided examples of the types of evidence he could submit in support of his claims, and notified him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf. Accordingly, the duty to notify has been satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 24 Vet. App. at 97-103; Quartuccio, 16 Vet. App. 183.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as concerning evaluation he has received since service from VA and privately, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Here, the Veteran's STRs and post-service VA medical records have been obtained and associated with the claims file for consideration. He has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claims in terms of showing his entitlement to a greater level of compensation. Therefore, the duty to assist him in obtaining pertinent records has been satisfied. See 38 C.F.R. § 3.159(c). In October 2007, the Veteran was afforded VA medical examinations in order to evaluate his left knee disability. The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991). There are no apparent inconsistencies or ambiguities in the examination reports, and the Veteran has not specifically challenged their adequacy or thoroughness, or the competence of the examiners. VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4); 

VA's duties to notify and assist under the VCAA have been satisfied. The Veteran has had ample opportunity to participate effectively in the development of these claims. Accordingly, the Board may proceed with appellate review of the claim.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule). The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2013). 

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). But in assessing the present level of disability, VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged" rating. See Fenderson v. West, 12 Vet. App. 119 (1999)(first applying this practice in the initial-rating context). But see also Hart v. Mansfield, 21 Vet. App. 505 (2008) (since extending this practice even to established ratings). Here, the RO has already staged the Veteran's rating. Thus, there are no grounds for further staging this rating. Id. 

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. Functional loss due to pain is rated at the same level as functional loss where motion is impeded. Schafrath, 1 Vet. App. at 592. 

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion. See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011). Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance. Id. at 37. In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss. Id. at 36. 

Prior to October 5, 2009 and thereafter, the RO evaluated the service-connected chondromalacia of the left knee under 38 C.F.R. § 4.71a, DC 5099-5014. The record shows that the Veteran was in receipt of a 0 percent rating prior to October 5, 2009; a 10 percent rating from October 5-29, 2009, (then from October 29 to December 1, 2009 a 100 percent rating was awarded for a period of convalescence following left knee surgery (38 C.F.R. § 4.30), and then a 10 percent rating was awarded from December 1, 2009 onward. 

Under DC 5014, osteomalacia is rated on limitation of motion of the affected parts, as arthritis, degenerative (in other words, as degenerative arthritis). 38 C.F.R. § 4.71a, Diagnostic Code 5014 (2013).

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

DC 5260, limitation of flexion, provides a 10 percent rating for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees. 38 C.F.R. § 4.71a. 

Under DC 5261, a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a. 

According to DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996)

DC 5003 states that degenerative arthritis, substantiated by x-ray findings, is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved. However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997). In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability. Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Similarly, VA General Counsel has held that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint. VAOPGCPREC 9-04 (Sept. 17, 2004). 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DCs 5258 and 5259 (concerning semilunar cartilage), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum). The evidence does not show ankylosis or dislocated semilunar cartilage. A partial medial meniscectomy to repair a tear was performed on October 29, 2009, but there was no removal of the meniscus. Therefore, the Board will not address DCs 5256, 5258, or 5259. 

A Compensable Disability Rating for Chondromalacia of the Left Knee Prior to October 5, 2009 

The Veteran asserts that prior to October 5, 2009 he should be awarded a compensable disability rating for his chondromalacia of the left knee disability. The date of receipt of his reopened claim for an increase was August 17, 2007. 

At an October 2007 VA medical examination of the joints, the Veteran reported pain in the knees requiring the use of Alleve three times per day when the pain was severe. He had had surgery for meniscal repair in 2005 after twisting his left knee. He reported functional limitations of standing up to one hour and walking from a quarter to less than 1 mile. He reported no giving way or instability. He had stiffness, weakness, and repeated effusion of both knee joints. The Veteran was able to walk and work, but he complained of moderate aching with activity requiring knee motion. 

On physical examination, range of motion studies showed that extension and flexion was from 0 to 110 degrees. The Veteran had knee pain beginning at 0 degrees extension and ending at 110 degrees flexion, described as severe. The Veteran had crepitus, tenderness, painful movement, and weakness of the left knee. McMurray testing elicited severe pain. There was no cruciate ligament laxity and anterior/posterior drawer sign was negative for both knees. Grinding of the patella with severe pain was reported. An X-ray of the left knee was normal. The diagnosis included patellofemoral syndrome bilaterally; meniscal injury left knee status post repair. It was stated that the Veteran had a knee condition with progressive painful symptoms affecting function. The effect on his activities was described as from none to moderate and "preventful". The Veteran indicated that he had to work so he would continue his activities even with pain.  

Private medical records in January 2009 show treatment for aggravation of a knee problem while skiing. The (left) knee was reportedly the size of a grapefruit. On examination of the left knee there was swelling, tenderness to palpation, abnormal knee motion, and pain on motion. 

In a March 2009 private medical examination report, there was moderate to severe left knee pain that worsened with activity. It was reported that the Veteran needed anti-inflammatory medication every day. An MRI showed medial greater than lateral patellar chondromalacia. Continued patellar degeneration requiring surgical intervention was anticipated. 

Analysis

Prior to October 5, 2009 the Veteran subjectively reported complaints of ongoing left knee pain, stiffness, and weakness. Physical examination records from October 2007, show no instability of the left knee and only some limitation of flexion of the left leg. There was no limitation of left leg extension. As a result, prior to October 5, 2009 it must be concluded that the Veteran's chondromalacia of the left knee was not productive of slight recurrent subluxation or lateral instability, and flexion of the leg was not limited to 45 degrees and extension of the leg was not limited to 10 degrees, the necessary requirements for a higher compensable rating of 10 percent under applicable DCs 5257, 5260, and 5261. A left knee X-ray was normal, without indication of arthritis, so the preponderance of the evidence also shows that during this time the Veteran did not have arthritis in this knee and instability. Thus, a separate rating is not warranted under DCs 5003 for arthritis and 5257 for recurrent subluxation or lateral instability. See VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).

Indeed, the record does not show left knee chondromalacia symptoms necessary for a compensable evaluation under the applicable diagnostic rating criteria indicated above. However, the Board must also consider DeLuca criteria and Veteran's complaints of pain and impairment along with the medical findings. See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7. It is imperative to note at this point that the medical evidence prior to October 5, 2009 shows both subjective and objective findings indicating functional impairment attributable to the service-connected left knee chondromalacia. The Veteran's complaints of left knee pain requiring pain medication several times per day when severe were reported. Further, on physical examination in October 2007, throughout left leg range of motion and instability testing, as well as on patella grinding, the examiner specified that the Veteran exhibited severe pain. This pain was emphasized several times in the examination report. As well the examiner specified there was progressive painful (left) knee symptoms affecting function. Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (observing that pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating). Evidence of functional impairment apparently manifested in some limitation of motion of the left leg that is associated with the Veteran's left knee chondromalacia disability is shown here. As a result, the Board is compelled to conclude that the functional impairment of the left knee shown prior to October 5, 2009 equates to a 10 percent rating under diagnostic criteria mentioned here, but no higher. The record does not show functional impairment of the left knee that equates to the higher 20 percent disability ratings under DC's 5257, 5260, and 5261, or any other applicable rating for that matter. 

Accordingly, based on a preponderance of the evidence, prior to October 5, 2009, a compensable 10 percent rating is warranted for the service-connected chondromalacia of the left knee. 

A Rating in excess of 10 percent from October 5 to October 28, 2009, and from December 1, 2009 onward for Left Knee Chondromalacia

On October 5, 2009 a VA medical examination of the joints was performed. The Veteran complained of progressively worsening left knee symptoms. He reported left knee giving way, instability, pain, stiffness, weakness, and decreased speed of motion of the joint. He had severe flare-ups two to three times per week that lasted hours. Precipitating factors included stairs, prolonged walking, lifting, and carrying. It was reported that there was no arthritis. He was able to walk one quarter mile but less than one mile. 

On physical examination the Veteran's gait was described as antalgic. There was no objective evidence of instability. Suprapatellar tenderness was reported. A meniscus abnormality was reported. The Veteran exhibited pain with active motion of the left knee. Left knee flexion was to 135 degrees and extension was to 0 degrees. There was objective evidence of pain following repetitive motion testing. The Veteran declined additional repetitive testing due to pain. An X-ray of the left knee was normal. The Veteran was employed full time in the maintenance field. He reportedly lost less than one week of work during the year because of left knee pain. The diagnosis was chondromalacia patella, left knee. The effect of his knee disability on daily activities was described as none to severe. 

On October 29, 2009 the Veteran had a left knee arthroscopy with partial meniscectomy and chondroplasty of the patellofemoral joint and synovectomy that was performed at a private medical facility. 

At a November 2012 VA examination of the joints the diagnosis was degenerative joint disease left knee. It was reported that the Veteran had flare-ups that impacted function of the left knee. Range of motion of the left knee was 95 degrees flexion with no painful motion and 0 degrees extension with no painful motion. The Veteran was able to perform repetitive -use testing with 3 repetitions. There was no additional limitation of motion loss after repetitive-use testing. There was functional loss of the knee indicated as pain on movement. Joint stability testing on the left knee was normal throughout. It was indicated that the Veteran used a knee brace occasionally. Imaging studies of the left knee showed arthritis. The examiner indicated that the knee condition impacted the Veteran's ability to work because his job required climbing ladders and squatting, and kneeling aggravating pain. It was reported that the Veteran used medication for his knee pain. 

Analysis

For the period from October 5 to October 28, 2009, and from December 1, 2009 onward, the evidence of record does not demonstrate the degree of disability for which is a rating in excess of 10 percent is warranted for left knee chondromalacia. VA examinations in 2009 and more recently in 2012 both show limitation of motion of the left knee, but that limitation of motion shown does not support a rating higher than 10 percent under either Diagnostic Code 5260 or Diagnostic Code 5261. Range of motion of testing at those examinations for the left knee was from 0 to 95-135 degrees extension and flexion. See 38 C.F.R. § 4.71, Plate II. A 20 percent rating under Diagnostic Code 5260 requires that flexion be limited to at least 30 degrees. A 20 percent rating under Diagnostic Code 5261 requires that extension be limited to 15 degrees. Therefore, a higher 20 percent rating for the left knee under either Diagnostic Code 5260 or 5261 is not warranted.

In addition, most recently in the November 2012 VA examination it was reported that the Veteran was able to perform additional repetitive use testing as he was unable to perform such testing previously due to pain. Further, there was no objective complaints of left knee pain reported on range of motion testing. The Veteran's functional impairment is already contemplated in the current 10 percent rating for left knee chondromalacia. Even considering the Veteran's pain complaints, there is no additional functional impairment of the type contemplated by DeLuca. 

The Board is aware that the November 2011 VA examination confirms imaging studies that show arthritis of the left knee. Although there is evidence of left knee arthritis here, the Board notes that the Veteran is already in receipt of a 10 percent disability rating based on limitation of function due to pain associated with limitation of motion of the left knee under Deluca factors. As the Veteran is already being compensated essentially for limitation of motion, the Board finds that a separate rating based on limitation of motion under Diagnostic Code 5003 is not warranted. 38 C.F.R. § 4.14; VAOPGCPREC 09-98. 

Since the medical evidence here shows no instability, laxity or subluxation of the left knee on examination, the Veteran necessarily cannot receive a separate rating under DCs 5257 and 5003, respectively, although provided for in VAOGCPRECs 23-97 and 9-98. Similarly in the absence of those findings, a separate 10 percent rating or higher is not available for the service-connected left knee disability under Diagnostic Code 5257. 

Consequently, the Board finds that from October 5 to October 28, 2009, and from December 1, 2009 onward, there is no diagnostic code providing a basis for assigning a rating higher than the current 10 percent for the left knee chondromalacia. Thus, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 10 percent from October 5 to October 28, 2009, and from December 1, 2009 onward for the left knee chondromalacia. Regarding this portion of the increased rating claim, as there is a preponderance of evidence against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim resultantly must be denied. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extra-schedular Consideration

Referral of the left knee chondromalacia disability claim or any of his other service-connected disabilities for that matter for extra-schedular consideration also is not warranted. See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114  (2008). The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the Veteran's left knee disability. The Veteran's left knee disability has been manifested by painful motion on extension and flexion, some limitation of flexion, crepitus, and complaints of weakness, stiffness, and tenderness, and instability. The schedular rating criteria specifically provide ratings based on limitation of motion (DCs 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), and for separate schedular rating based on recurrent lateral instability in the knee (Diagnostic Code 5257). In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the Veteran's left knee symptoms and related functional impairment, are fully compensated by the 10 percent schedular rating. Because the schedular rating criteria are adequate to rate the Veteran's service-connected left knee chondromalacia disability, no extraschedular referral is warranted in this case. The evidence does not show "such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised. See Rice v. Shinseki, 
22 Vet. App. 447 (2009). While the Veteran has complained that the left knee disability has caused pain at work, the Veteran has not alleged, and the evidence does not suggest, that he has been unable to secure or follow substantially gainful
employment due to this disability. It was reported in the most recent examination that he indeed has significant left knee symptoms that affect his work activities; however, he remains employed. Therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran. See Rice, 22 Vet. App. at 453-54. 


ORDER

Prior to October 5, 2009 a 10 percent disability rating for chondromalacia of the left knee is granted, subject to the statutes and regulations governing the payment of VA compensation.

The claim for a rating in excess of 10 percent from October 5 to October 28, 2009, and from December 1, 2009 onward for chondromalacia of the left knee is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


